                                            Case 4:16-cv-06820-HSG Document 52 Filed 05/25/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JAMES T MCCARTHY,                                Case No. 16-cv-06820-HSG
                                   8                    Petitioner,                          ORDER DENYING MOTION FOR
                                                                                             RECONSIDERATION PURSUANT TO
                                   9              v.                                         FED. R. CIV. P. 60(B)
                                  10        CRAIG KOENIG,                                    Re: Dkt. No. 51
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, an inmate at Correctional Training Facility, filed this pro se action seeking a

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254. On July 13, 2020, the Court denied the

                                  15   petition for a writ of habeas corpus, and denied a certificate of appealability. Dkt. Nos. 45, 46.

                                  16   Petitioner appealed to the Ninth Circuit Court of Appeals and, on March 29, 2021, the Ninth

                                  17   Circuit denied his request for a certificate of appealability. Dkt. Nos. 47, 49. On April 20, 2021,

                                  18   the Ninth Circuit denied Petitioner’s request for reconsideration en banc. Dkt. No. 50. On May

                                  19   17, 2021, Petitioner filed a motion seeking relief from judgment pursuant to Fed. R. Civ. P. 60(b),

                                  20   alleging mistake by this court and fraud on the court, misrepresentation, and misconduct by the

                                  21   Alameda County District Attorney’s Office. Dkt. No. 51. For the reasons set forth below,

                                  22   Petitioner’s motion is DENIED.

                                  23                                              DISCUSSION

                                  24   I.      Procedural Background

                                  25           On November 28, 2016, Petitioner commenced the instant action, raising the following six

                                  26   claims for relief: (1) prosecutorial misconduct on multiple grounds, alleging that the prosecutor

                                  27   engaged in presumptive, selective, vindictive, arbitrary, discriminatory and fraudulent prosecution;

                                  28   set excessive bail; failed to adhere to state criminal law and procedure; failed to investigate false
                                             Case 4:16-cv-06820-HSG Document 52 Filed 05/25/21 Page 2 of 5




                                   1   claims made by the victim or examine contradictory statements; deceived the court; impeded

                                   2   defense efforts to discover favorable testimony; suppressed fundamental information regarding the

                                   3   victim’s psychotherapy and school records; interfered with witness testimony; (2) ineffective

                                   4   assistance of trial counsel on multiple grounds, challenging (a) the trial tactics employed by trial

                                   5   counsel, such as what evidence or testimony was presented and the failure to make certain

                                   6   objections or to focus cross-examination in a certain manner; (b) the failure to investigate or

                                   7   secure certain evidence; and (c) the delay in providing Petitioner his case files after the conviction;

                                   8   (3) trial court error in excluding testimony and other evidence; (4) judicial bias; (5) insufficient

                                   9   evidence to support his convictions; and (6) trial court error in denying disclosure of sealed

                                  10   records. On December 1, 2017, the Court dismissed Claim 1 (prosecutorial misconduct) as

                                  11   procedurally barred and dismissed Claims 2 and 3 as unexhausted; and directed Petitioner to elect

                                  12   how he wished to deal with the unexhausted claims. Dkt. No. 15. On September 25, 2018,
Northern District of California
 United States District Court




                                  13   pursuant to Petitioner’s request, the Court stayed the petition and administratively closed the case

                                  14   while Petitioner returned to state court to exhaust state remedies for Claims 2 and 3. Dkt. No. 26.

                                  15   On October 31, 2018, the Court reopened the action. Dkt. No. 33.

                                  16            On November 20, 2018, Petitioner filed an amended petition. The amended petition

                                  17   omitted Claim 1, but included Claims 2 through 6 without material change. Dkt. No. 34.

                                  18            On July 13, 2020, the Court denied the petition for a writ of habeas corpus, denying all of

                                  19   the claims on the merits,1 and denied a certificate of appealability. Dkt. No. 45.

                                  20   II.      Analysis

                                  21            Fed. R. Civ. P. 60(b) permits a party to seek relief from a final judgment under limited

                                  22   circumstances, including where there has been mistake or there has been fraud by an opposing

                                  23   party. Fed. R. Civ. P. 60(b)(1), (3). Petitioner argues that he is entitled to relief from judgment

                                  24   pursuant to Fed. R. Civ. P. 60(b) because (1) the Court made a mistake in its ruling when it

                                  25   disregarded the significance of the police case notes and the CALICO interview transcripts, which

                                  26   proved that counsel was ineffective and “set the benchmark standard to the truth of the matter,”

                                  27
                                       1
                                  28    Although the Court found that Claim 4, judicial bias, was procedurally defaulted, the Court also
                                       considered and denied this claim on the merits. Dkt. No. 45 at 23-31.
                                                                                       2
                                          Case 4:16-cv-06820-HSG Document 52 Filed 05/25/21 Page 3 of 5




                                   1   and when it disregarded the preliminary hearing transcripts which showed the prosecution’s heavy

                                   2   influence on Jane Doe, which violated Petitioner’s due process rights; and (2) Jane Doe and the

                                   3   Alameda County District Attorney’s Office perpetrated a fraud on this Court because they

                                   4   conspired to present false testimony of abuse. Dkt. No. 51.

                                   5          With respect to the portion of Petitioner’s first claim regarding the CALICO interview

                                   6   transcript and the police case notes, this argument was raised in the amended habeas petition and

                                   7   the Court denied this argument on the merits. In the amended habeas petition, Petitioner alleged

                                   8   that trial counsel was ineffective for failing to investigate certain issues, including when he failed

                                   9   to obtain the CALICO interview transcript and police case notes, because these pieces of evidence

                                  10   would have challenged Jane Doe’s credibility by showing that her trial testimony was inconsistent

                                  11   with statements made during the CALICO interview and with her initial witness statement to the

                                  12   police. The amended petition argues more specifically that, in the CALICO interview, Jane Doe
Northern District of California
 United States District Court




                                  13   stated that Petitioner unzipped his pants on four different occasions, and that on the day of the

                                  14   alleged rape, she was sitting on the bed with all her clothes on and did not remember how her

                                  15   pants came off; and that both these statements are inconsistent with her trial testimony. The

                                  16   amended petition further states that in the CALICO interview, Jane Doe denied keeping a diary or

                                  17   journal, yet in her initial witness statement to the police, she stated she used a journal to document

                                  18   events but never produced this journal. Dkt. No. 34 at 33. The Court addressed this argument,

                                  19   finding that the investigation conducted by trial counsel was reasonable and that there was no

                                  20   prejudice caused by the failure to obtain the CALICO interview transcript or the police case notes.

                                  21   Dkt. No. 45 at 20. Specifically, the Court found that it was clear from the record that counsel had

                                  22   a detailed understanding of Jane Doe and the relevant events that could call into question the

                                  23   credibility of Jane Doe’s testimony, such as her history of abuse prior to being adopted, her rape,

                                  24   the possibility that she had an alcohol abuse problem, the layout of the Land Rover, and

                                  25   Petitioner’s work schedule. The Court further found that the issues that counsel failed to

                                  26   investigate were either already known to trial counsel, not exculpatory, or had been excluded.

                                  27   Dkt. No. 45 at 20. The transcript of the CALICO interview and the police case notes were not

                                  28   exculpatory: they did not definitively establish that Jane Doe was not a credible witness. At most,
                                                                                          3
                                          Case 4:16-cv-06820-HSG Document 52 Filed 05/25/21 Page 4 of 5




                                   1   these pieces of evidence established that Jane Doe testified inconsistently regarding whether

                                   2   Petitioner unbuttoned or unzipped his jeans, whether she was naked or clothed the day of the rape,

                                   3   and whether she kept a journal. As discussed in the Court’s denial of the habeas petition,

                                   4   regardless of inconsistencies in Jane Doe’s testimony,
                                              [t]here was ample evidence from which the jury could have reasonably determined that
                                   5          petitioner was guilty of the crimes charged, such as Jane Doe’s testimony, the mixed
                                              semen and saliva samples, Jane Doe’s contemporaneous note included with the saliva
                                   6          samples, and the jailhouse call and testimony wherein petitioner admitted to at least one
                                              instance of sexual contact, albeit allegedly brief, accidental, and coerced, with Jane Doe.
                                   7
                                       Dkt. No. 45 at 19. In addition, trial counsel reasonably chose to challenge Jane Doe’s overall
                                   8
                                       credibility in other ways, such as by arguing that her version of events was implausible, by
                                   9
                                       pointing out inconsistencies in her trial testimony, and by highlighting how the specific events she
                                  10
                                       testified about at trial were only recently remembered and were not disclosed previously to
                                  11
                                       therapists or investigators. The Court did not commit a mistake in rejecting Petitioner’s claim that
                                  12
Northern District of California




                                       the CALICO interview transcripts and police case notes were so critically significant to
 United States District Court




                                  13
                                       challenging Jane Doe’s credibility that trial counsel was ineffective in failing to obtain these
                                  14
                                       pieces of evidence. The Court therefore DENIES the motion to set aside the judgment on this
                                  15
                                       basis.
                                  16
                                                With respect to the portion of Petitioner’s first claim that this Court incorrectly disregarded
                                  17
                                       the preliminary hearing transcripts which showed the prosecution’s heavy influence on Jane Doe,
                                  18
                                       and Petitioner’s second claim, that Jane Doe and the Alameda County District Attorney’s Office
                                  19
                                       conspired to present false testimony of abuse, thereby perpetrating a fraud on this Court, these
                                  20
                                       claims are simply Petitioner’s prosecutorial misconduct claim restated in a different manner.
                                  21
                                       Petitioner presented this prosecutorial misconduct claim in his initial habeas petition, Dkt. No. 1-1
                                  22
                                       at 13-14, 18-19, and it was denied as procedurally defaulted, Dkt. No. 15 at 3-5. Petitioner cannot
                                  23
                                       avoid procedural default by recasting these claims as fraud. In addition, Petitioner has failed to
                                  24
                                       show that Jane Doe and the Alameda County District Attorney’s Office perpetrated fraud on this
                                  25
                                       Court. Fraud on the court must “involve an unconscionable plan or scheme which is designed to
                                  26
                                       improperly influence the court in its decision,” and must be established by clear and convincing
                                  27
                                       evidence. Pizzuto v. Ramirez, 783 F.3d 1171, 1180 (9th Cir. 2015). Petitioner’s claim of fraud is
                                  28
                                                                                           4
                                          Case 4:16-cv-06820-HSG Document 52 Filed 05/25/21 Page 5 of 5




                                   1   premised on his argument that the inconsistencies between Jane Doe’s trial testimony and her

                                   2   statements prior to trial (in the preliminary hearing, initial police witness interview, and CALICO

                                   3   interview) conclusively establish that Jane Doe lied and that the prosecution was aware that she

                                   4   was giving false testimony. A handful of inconsistencies in testimony are not clear and

                                   5   convincing evidence of fraud. As discussed supra, the inconsistencies in Jane Doe’s statements

                                   6   do not conclusively exculpate Petitioner, and substantial evidence was presented at trial from

                                   7   which a jury could reasonably conclude that Petitioner was guilty of the charged crimes.

                                   8   Petitioner has not shown fraud on the court by clear and convincing evidence, and the Court

                                   9   therefore DENIES the motion to set aside the judgment based on fraud.

                                  10                                            CONCLUSION

                                  11          For the reasons set forth above, Petitioner’s motion seeking relief from judgment pursuant

                                  12   to Fed. R. Civ. P. 60(b) is DENIED.
Northern District of California
 United States District Court




                                  13          This order terminates Dkt. No. 51.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 5/25/2021

                                  16                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
